UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ýANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52892 Hawker Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0511130 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 326 S. Pacific Coast Highway,Suite 102 Redondo Beach, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 438-7997 Securities registered pursuant to Section 12(b) of the Securities Act: None Securities registered pursuant to Section 12(g) of the Securities Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. o Yesý No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yeso No (Not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesý No As of November 13, 2014, the aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $2.3 million based on the closing sales price of the registrant’s common stock as reported on the OTCQB market on such date.This calculation does not reflect a determination that persons are affiliates for any other purposes. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 74,674,703 shares of common stock as of November 13, 2014. 2 FORWARD-LOOKING STATEMENTS This annual report on Form 10-K contains "forward-looking statements" relating to the registrant which represent the registrant's current expectations or beliefs including, statements concerning registrant's operations, performance, financial condition and growth. For this purpose, any statement contained in this annual report on Form 10-K that are not statements of historical fact are forward-looking statements. Without limiting the generality of the foregoing, words such as "may", "anticipation", "intend", "could", "estimate", or "continue" or the negative or other comparable terminology are intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties, such as ability of registrant to pursue its business plan and commence operations. Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, actual outcomes and results could differ materially from those indicated in the forward-looking statements. We are in the development stage of our business and have not generated any significant revenues from operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the implementation of our plan of operations or difficulties with closing and achieving expected acquisition results, and possible cost overruns due to price and cost increases. Throughout this annual report references to “we”, “our”, “us”, “Hawker”, “the Company”, and similar terms refer to Hawker Energy, Inc. 3 HAWKER ENERGY, INC. FOR THE FISCAL YEAR ENDED AUGUST 31, 2014 INDEX TO FORM 10-K PART I Page Item 1 Business 5 Item 1A Risk Factors 12 Item 1B Unresolved Staff Comments 12 Item 2 Properties 13 Item 3 Legal Proceedings 15 Item 4 Mine Safety Disclosures 15 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 15 Item 6 Selected Financial Data 16 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A Quantitative and Qualitative Disclosures About Market Risk 23 Item 8 Financial Statements and Supplementary Data 24 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 54 Item 9A Controls and Procedures 54 Item 9B Other Information 55 PART III Item 10 Directors, Executive Officers and Corporate Governance 55 Item 11 Executive Compensation 57 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 59 Item 13 Certain Relationships and Related Transactions, and Director Independence 60 Item 14 Principal Accounting Fees and Services 60 PART IV Item 15 Exhibits, Financial Statement Schedules 61 4 PART I Item 1 Business Organizational History and Overview Hawker Energy, Inc. was incorporated under the laws of the State of Nevada on June 12, 2006, under the name of Uventus Technologies Corp.On September 23, 2009, we merged with our wholly owned subsidiary and changed our name to Sara Creek Gold Corp. Subsequently, on September 29, 2014, we changed our name to Hawker Energy, Inc. (“we”, “our”, “us”, “Hawker”, or “the Company”). We are now in the oil and gas exploitation and production business and our goal is to acquire and develop mature leases, interests and other rights to oil and gas producing properties with proven undeveloped potential. Our recent history is as follows: · We were a public shell company until July 18, 2013. · On October 25, 2013, we acquired SCNRG, LLC (“SCNRG”), an entity that owned a 66.67% working interest in the DEEP Lease in California (we increased our ownership to 100% subsequently).Mr. Darren Katic, a managing member of SCNRG, became a director, Chief Executive Officer and Chief Financial Officer of Hawker, and a significant shareholder of Hawker, upon our acquisition of SCNRG. · On January 1, 2014, we acquired all of the membership interests in Hawker Energy, LLC, an entity owned by Mr. Katic and Mr. Charles Moore. Hawker Energy, LLC changed its name to Hawker Energy (Rincon), LLC (“HERLLC”) on October 22, 2014.HERLLC, through its wholly-owned subsidiary Punta Gorda Resources, LLC (“Punta Gorda”), claims oil production and development rights of coastal lease PRC 145.1 just offshore Ventura County in the Rincon Field and ownership rights to an associated on-shore drilling and production site, which rights are being challenged in court by the lease’s operator of record (see Part I, Item 3, “Legal Proceedings”).HERLLC had also engaged in preliminary discussions with various third parties concerning potential acquisitions. · On June 18, 2014, we entered into a nonbinding letter of intent with Sefton Resources, Inc. (“Sefton”) (the “Sefton LOI”) concerning the principal terms upon which our newly-formed subsidiary Tapia Holdings, LLC (“Tapia Holdings”) would acquire 80% of the common membership interests of Tapia, LLC, an entity which would own four oil and gas producing leases encompassing the Tapia Canyon field (“Tapia Assets”) and one development lease west of the Tapia Canyon field (“Eureka Assets”), and the accompanying production equipment, all located in California.The Tapia Assets, Eureka Assets and equipment to be owned by Tapia, LLC (collectively, the “TEG Assets”) are currently owned by Sefton’s wholly-owned subsidiary, TEG Oil & Gas USA, Inc. (“TEG”) but will be contributed by TEG to Tapia, LLC in connection with the transaction contemplated by the Sefton LOI. We are working to raise the necessary funds to complete this transaction.As a result of a significant decrease in oil prices and other factors that have arisen since the date of the Sefton LOI, the parties are currently in discussions regarding possible adjustments to the transaction. We have made advances of $1,487,352 through November 13, 2014, to TEG in connection with this proposed acquisition.Repayment of these advance is secured by a second priority security interest in the Tapia Assets, Eureka Assets and equipment described above, subordinate to loans made by Sefton and TEG’s senior lender, Bank of the West (“BOTW”). · During the year ended August 31, 2014, we raised funds as follows:$980,288 through the sale of units comprised of stock and warrants, $930,000 through convertible notes payable and $221,000 from loans to related parties.Subsequent to August 31, 2014, to November 13, 2014, we raised additional funds as follows: $50,000 of additional convertible notes payable, $95,000 of additional loans from related parties and $50,000 of units. These events are described in more detail below. Our consolidated financial statements,including our wholly-owned subsidiaries SCNRG, HERLLC, Punta Gorda and Tapia Holdings, consist of SCNRG’s historical results consolidated with our results beginning October 25, 2013, as a result of SCNRG being considered the acquirer for accounting purposes, together with HERLLC’s (and its subsidiary Punta Gorda’s) results commencing with its acquisition on January 1, 2014, and Tapia Holdings’ results beginning with its formation in April 2014. 5 Recent Business Developments Nonbinding Letter of Intent to Acquire an Interest in Assets of TEG (“Proposed TEG Acquisition”) On June 18, 2014, we entered into the Sefton LOI concerning the principal terms upon which the Proposed TEG Acquisition might be consummated.The principal terms of the nonbinding Sefton LOI are as follows: (i) Sefton’s wholly-owned subsidiary, TEG, would contribute all of its assets, including the Eureka Assets, Tapia Assets and equipment described above to TEG’s newly-formed wholly-owned subsidiary Tapia, LLC, and Tapia, LLC would assume specified liabilities of TEG, (ii) Tapia Holdings would acquire 80% of the common membership interests of Tapia, LLC for $2.5 million in cash and the issuance to TEG of our $3.0 million promissory note that would accrue 6% interest per annum and amortize quarterly on a straight line basis over the 12 quarters following closing, and (iii) TEG would retain the balance of the ownership interest in Tapia, LLC comprising the remaining 20% common membership interests of Tapia, LLC.Our note to TEG would be subject to adjustment based on the working capital of Tapia, LLC at closing.The transactions contemplated by the Sefton LOI are subject to a number of conditions, contingencies and uncertainties inherent to any nonbinding preliminary terms, including, but not limited to, completion of definitive documentation, amending or refinancing the BOTW debt that encumbers all of TEG’s assets (which debt is expected to be approximately $3.8 million at closing), our ability to finance the transaction, our satisfactory completion of due diligence concerningTEG and its assets, and consummation of definitive agreements.Sefton shareholders have voted in favor of the proposed transaction. As a result of a significant decrease in oil prices and other factors that have arisen since the date of the Sefton LOI, the parties are currently in discussions regarding possible adjustments to the transaction. The Proposed TEG Acquisition (including, but not limited to, the transactions contemplated by the nonbinding letter of intent) are subject to a number of conditions and contingencies outside of our control, all of which create a level of uncertainly concerning our ability to ultimately consummate the Proposed TEG Acquisition.Even if the Proposed TEG Acquisition is ultimately consummated, it may be on different terms than described above. Including $145,000 funded to date and $145,000 of future commitment to participate in the note payable to Sefton on closing of the Proposed TEG Acquisition, we anticipate that, effective as of the closing of the Proposed TEG Acquisition, outside members will own a non-controlling 4.83% of members’ equity interest in Tapia Holdings. Between April 18, 2014 and August 31, 2014, our newly-formed wholly-owned subsidiary Tapia Holdings made a number of advances to TEG, pursuant to a Secured Subordinated Note dated June 27, 2014 (the “Note”), and a Third Amended and Restated Security Agreement dated August 29, 2014 (the “Security Agreement”) (collectively, the “Loan Receivable Agreements”). These advances, totaling $1.5 million as of November 13, 2014, together with accrued interest, will be credited against the $2.5 million cash payment noted above. The balance of the cash payment (to the extent not used toward repayment of the BOTW debt) will be retained by Tapia, LLC as consideration for newly issued membership interests in Tapia, LLC. Secured Subordinated Loan Receivable, Short Term Under the terms of the Loan Receivable Agreements, TEG agreed to pay Tapia Holdings the principal sum of $1,500,000, or such lesser amount as may be outstanding from time to time, with interest on the unpaid principal amount at the rate of 3.0% per annum.We advanced $1,290,727 to TEG during the year ended August 31, 2014, and a further $196,625 subsequent to August 31, 2014 for a total to November 13, 2014, of $1,487,352, not including accrued interest.Further advances are subject to the sole and absolute discretion of Tapia Holdings. The loan receivable matures on December 29, 2014, at which time all outstanding principal and accrued interest is due and payable in full.The personal property assets of TEG secure the Note.These assets consist of all personal property assets located in the Tapia and Eureka Fields, Los Angeles and Ventura Counties, California. The Note and our security interest in the personal property assets of TEG are subordinate to senior indebtedness of TEG, pursuant to a Subordination and Intercreditor Agreement (“Intercreditor Agreement”) dated June 2, 2014, by and among Tapia Holdings, TEG, Sefton, TEG’s affiliate TEG MidContinent, Inc., and Sefton’s senior lender, BOTW. 6 The Security Agreement also provides that if the transactions contemplated by the Proposed TEG Acquisition are consummated (such transactions, the “Acquisition”), Tapia Holdings may apply any or all of the outstanding principal and accrued interest on the Note towards the consideration for the Acquisition.Further, under the terms of the Security Agreement, Tapia Holdings has the option, in the event of a default, upon a refinancing of TEG’s bank loan or after December 14, 2014 if TEG cannot provide written evidence of its ability to repay the Note, to cause TEG to contribute its assets to Tapia, LLC and to sell to Tapia Holdings up to 80% of TEG’s membership interests in Tapia, LLC at the rate of $68,750 for each 1.0% of membership interest in Tapia, LLC for cash or for such other consideration as set forth in the Security Agreement, including but not limited to, cancellation of outstanding amounts payable under the Note. TEG further agreed to cease and terminate any solicitation or encouragement of a third party acquisition proposal; provided, that, if TEG receives an unsolicited, bona fide acquisition proposal that is found to be superior to the Proposed TEG Acquisition terms, to the extent Tapia Holdings declines to renegotiate the Proposed TEG Acquisition terms or to otherwise match the terms of the third party acquisition proposal, TEG may pursue such third party acquisition proposal. The Security Agreement also contains other representations, warranties and covenants of both parties that are customary for an agreement of this type. See “Acquisition of Hawker Energy (Rincon), LLC” below for a description of common stock to be released from escrow to the HERLLC Sellers (also defined below), should the Proposed TEG Acquisition above be consummated. Description of Tapia Assets The Tapia Canyon field covers an area of approximately 383 acres located about 40 miles north of the Los Angeles, California metropolitan area. The Tapia Canyon field was discovered in 1957, when the Yule No. 2 well tested at 120 barrels per day of 18-degree API oil. The Tapia Canyon field commenced production in August 1957. Based on information provided to us by TEG, the Tapia assets produced 79 barrels of oil per day (gross) in October 2014 from 17 wells at a reservoir depth of just over 1,000 feet. According to TEG, the Tapia Assets benefit from relatively low royalty burdens, which average approximately seven percent. Production is from the Yule reservoir, which is, on average, greater than 100 feet thick over the majority of the oil field, and comprised of sand and silts. Based on information provided to us by TEG, the field operator built a small steam generator for testing purposes in 2007 and has completed 31 steam injection cycles of various sizes to assist in field modeling. The field operator has confirmed the value of thermal EOR (enhanced oil recovery) at Tapia. According to TEG, during the last full-time cyclic steam test in October 2013, production reached 170 barrels of oil per day (gross). Extensive infrastructure exists currently in the field to facilitate steaming operations going forward, and for oil gathering and storage purposes. Although we have performed initial technical work on the Tapia Assets to develop a preliminary understanding of the resource and opportunity, no reserve reports done to Securities and Exchange Commission (“SEC”) standards have been completed by us to date. Description of Eureka Assets The Eureka Assets cover an area of approximately 1,600 acres located about 25 miles west of the Tapia Canyon field in Ventura County, California. According to TEG, the Eureka Assets produced six barrels of oil per day (gross) in October 2014. Although we have performed initial technical work on the Eureka Assets to develop a preliminary understanding of the resource and opportunity, no reserve reports done to SEC standards have been completed by us to date. All acreage, production and well information described above are gross figures. 7 Fiscal Year ended August 31, 2014 Acquisition of SCNRG and Subsequent Acquisition of an Additional Working Interest in the DEEP Lease On October 25, 2013, we acquired all of the membership interests in SCNRG from Darren Katic, Gerald Tywoniuk and Manhattan Holdings, LLC, a Delaware limited liability company, in exchange for 14.0 million shares of our common stock. As a result of the acquisition, SCNRG became our wholly-owned subsidiary.Mr. Katic became a director, Chief Executive Officer and Chief Financial Officer, and a significant shareholder of Hawker upon our acquisition of SCNRG.Subsequent to the acquisition, Mr. Tywoniuk has been performing finance and accounting services for Hawker. SCNRG owns a working interest in an oil producing property known as the DEEP Lease (also referred to as “DEEP” or the “DEEP property”).Until February 1, 2014, SCNRG owned a 66.67% working interest in the DEEP Lease.On February4, 2014, SCNRG completed the acquisition of an additional 20.51% working interest in the DEEP Lease for $200,000 in cash plus assumed asset retirement obligations and net profits interest liabilities aggregating to an estimated fair value of $69,729, for total consideration of $269,729.SCNRG’s working interest increased from 66.67% to 87.18% as a result of the purchase, effective February 1, 2014. On May 15, 2014, SCNRG closed on the remaining 12.82% working interest in the DEEP Lease for $125,000 in cash plus assumed asset retirement obligations and net profits interest liabilities aggregating to an estimated fair value of $43,081, for total consideration of $168,081.SCNRG’s working interest increased from 87.18% to 100.0% as a result of the purchase, effective May 15, 2014. The DEEP Lease consists of 40 gross acres of land including both surface and mineral rights located within the Midway-Sunset oil field.Midway-Sunset is a very large oil field in Kern County, San Joaquin Valley, California. Discovered in 1894, and having a cumulative production of close to 3 billion barrels of oil through the end of 2006, it is the largest oil field in California and the third largest in the United States. Wells drilled in the Midway-Sunset oil field produce primarily 13° to 15° API gravity oil from numerous productive semi-consolidated Miocene sands, ranging in depth from 1,400’ to approximately 3,500’. The productive intervals in the DEEP Lease are the Monarch sand at about 1,600’, and the Top Oil sand at about 1,450’. Both sands are characterized with above-average permeability (.5 Darcy to 2 Darcies) and porosity (25% to 35%), and low water saturation (under 35%). The net Top Oil thickness averages about 35’, and the Monarch thickness averages about 80’. Oil production on the DEEP Lease is subject to a 20.92% overriding royalty interest.In addition, in connection with SCNRG’s December 1, 2009 Purchase and Sale Agreement whereby it acquired DEEP, and as part of the purchase price consideration, SCNRG entered into an Assignment of Net Profit Interest with Christian Hall Petroleum. Pursuant to the agreement, SCNRG is required to make monthly payments to the holder in an amount equal to 40% of its share of net profit (as defined in the agreement) from production.Until February 1, 2014, SCNRG’s working interest in the DEEP property was 66.67%, and the NPI agreement called for a minimum monthly payment of $1,985 (SCNRG’s 66.67% share).Beginning February 1, 2014, SCNRG’s working interest in the DEEP property increased to 87.18%, and its share of the minimum monthly payment became $2,596. Beginning May 15, 2014, SCNRG’s working interest in the DEEP property increased to 100.0%, and its share of the minimum monthly payment became $2,978.Payments are required until SCNRG and other working interest owners have made NPI payments in aggregate between $347,000 and $357,410 on or before December 31, 2022 (the actual maximum amount within this range is dependent on when SCNRG and other working interest owners satisfy their aggregate NPI payment obligations).As of August 31, 2014, SCNRG and other working interest owners have made NPI payments totaling $125,201.SCNRG has paid its 66.67% working interest share of this amount through February 1, 2014, its 87.18% share through May 15, 2014, and its 100.0% share through August 31, 2014. 8 As further described in our Annual Report on Form 10-K for the year ended August 31, 2013, our then 66.67% working interest share of the net proved reserves at that date from the DEEP Lease were 178,500 barrels, of which 1,900 barrels were proved producing reserves and 176,600 barrels were proved undeveloped reserves.The present value (at a 10% discount rate) of our then 66.67% working interest was $3.3 million, of which $0.1 million was from the proved developed reserves and $3.2 million was from the proved undeveloped reserves.The property has development potential both from the existing wellbores, together with twelve additional proved undeveloped gross well locations.We have since increased our working interest to 100.0%, increasing our share of proved reserves and present value accordingly.See updated reserve information as of August 31, 2014, in Item 2 of this annual report. Acquisition of Hawker Energy (Rincon), LLC On January 1, 2014, we exercised our option to acquire all of the membership interests in Hawker Energy (Rincon), LLC (“HERLLC”) from Darren Katic (who was also a seller in our transaction with SCNRG, see above) and Charles Moore (collectively the “HERLLC Sellers”).We issued 3,000,000 shares of our common stock to the HERLLC Sellers as consideration for the acquisition and, as described below, were required to issue up to an additional 33,000,000 shares of our common stock to the HERLLC Sellers upon us or HERLLC consummating certain follow-on transactions described below (“Potential Follow-On Transactions”).In addition, we assumed $135,199 in net liabilities of HERLLC.Subsequent to the date of acquisition, Mr. Moore has been performing acquisition and business development services to Hawker. HERLLC, through its wholly-owned subsidiary Punta Gorda Resources, LLC (“Punta Gorda”), claims oil production and development rights of coastal lease PRC 145.1 just offshore Ventura County in the Rincon Field and ownership rights to an associated on-shore drilling and production site, which rights are being challenged in court by the lease’s operator of record (see Part I, Item 3, “Legal Proceedings”).HERLLC has also engaged in preliminary discussions with various third parties concerning the Potential Follow-On Transactions, none of which were deemed by us to be reasonably possible as of January 1, 2014 (the date of our acquisition of HERLLC) due to the preliminary status of those discussions and lack of certainty around HERLLC’s or Hawker’s ability to finance one or more of these Potential Follow-On Transactions.Other than its contested interest in PRC 145.1 and its preliminary discussions concerning the Potential Follow-On Transactions, HERLLC had no assets or operations as of January 1, 2014.PRC 145.1 and the Potential Follow-On Transactions are discussed in greater detail below. PRC 145.1 is subject to 24.5% in overriding royalties, primarily to the State of California. A single active well on PRC 145.1 produced an average of 10 barrels of oil per day (gross production before royalties) for the eight months endedAugust 31, 2014.This lease has ten other non-active wells, one or more of which may be recompleted or re-drilled.Although initial technical work has been done on PRC 145.1 to develop a preliminary understanding of the resource and opportunity, no reserve reports done to SEC standards have been completed to date. All rights claimed HERLLC to PRC 145.1 are being challenged in court by the lease’s operator of record Case No. 56-2013-00440672-CU-BC-VTA pending in Ventura County Superior Court (see Part I, Item 3, “Legal Proceedings”).HERLLCis currently not receiving any net proceeds from production on this lease pending resolution of this matter in our favor. After we exercised our option to acquire HERLLC, the agreement also provided that the HERLLC Sellers were entitled to additional shares of our common stock upon the consummation of Potential Follow-On Transactions as follows: (a) 2,000,000 shares of our common stock shall be issued upon our or HERLLC’s acquisition of California Oil Independents or its oil and gas interests being the “Doud” leases, comprised of approximately 340 acres, 20 wells and two tank batteries, located in the Monroe Swell Field, near Greenfield, California; (b) 2,000,000 shares of our common stock shall be issued upon our or HERLLC’s acquisition of a participation in South Coast Oil – Huntington Beach CA oil and gas interests comprised of approximately 340 acres, and 20 wells (of which 9 are active) and 4 tank batteries, and known as the “Town Lot”; 9 (c) 5,000,000 shares of our common stock shall be issued upon our or HERLLC’s acquisition of all of the oil and gas leases held by Christian Hall (or affiliates) in the Midway-Sunset field located between the towns of Taft and McKittrick in Kern County, CA; (d) 10,000,000 shares of our common stock shall be issued upon our or HERLLC’s acquisition of TEG Oil & Gas, Inc. (or certain oil and gas interests held by it, being all leases located in the Tapia Field, Los Angeles County, California); (e) 7,000,000 shares of our common stock shall be issued upon the conveyance to us or HERLLC of certain assets and rights regarding PRC 145.1 Lease held by Rincon Island Limited Partnership or settlement in lieu of such conveyance (see Part I, Item 3, “Legal Proceedings”); and (f) 7,000,000 shares of our common stock shall be issued upon the conveyance to us or HERLLC of certain mineral rights regarding PRC 427 Lease held by ExxonMobil, a lease that is adjacent to PRC 145.1 Lease above. The Potential Follow-On Transactions described above are dependent on a number of variables that are not within our control and, as a result, (i) we cannot state with a reasonable degree of certainty that any of the transactions will occur and (ii) as described above, none of the transactions were deemed by us to be reasonably possible as of January1, 2014 (the date of our acquisition of HERLLC).Each of the Potential Follow-On Transactions described above, if consummated, would constitute a transaction separate and independent from our acquisition of HERLLC pursuant to the option.Any shares of our common stock that may be issued upon the consummation of any of the Potential Follow-On Transactions will constitute expensed costs incurred concurrently with consummation of the applicable follow-on transaction (as opposed to incremental consideration for our acquisition of HERLLC). Hawker agreed to these potential additional share issuances as a result of the HERLLC Sellers’ work on the Potential Follow-On Transactions to the date of our acquisition of HERLLC and based on our belief that significant value may accrue to Hawker in the event one or more of these Potential Follow-On Transactions is consummated and the properties further developed.The HERLLC Sellers’ work to the date of Hawker’s acquisition of HERLLC consisted of opportunity identification and screening, resource evaluation through hiring of third-party technical consultants, preliminary financial analyses, preliminary discussions with the potential sellers around value and other evaluation work.Furthermore, it was important to Hawker that all of the HERLLC Sellers’ oil growth opportunities be acquired by Hawker, not just the PRC 145.1 opportunity, so that the business interests of the HERLLC Sellers (each of whom is now actively involved with Hawker) be more directly aligned with interests of the Company.Although technical work has been done on each of the Potential Follow-On Transaction’s underlying properties to develop an initial understanding of the resource and opportunity, no reserve reports done to SEC standards have been completed to date. On October10, 2014, Hawker authorized an amendment to the Potential Follow-On Transaction terms described above where Messrs. Katic and Moore were entitled to, in the aggregate, up to 33,000,000 additional shares of our common stock. The amendment waives all of the Potential Follow-On Transaction requirements and authorizes the immediate issuance to Messrs. Katic and Moore of the full 33,000,000 shares (16,500,000 each). Of those shares, we hold 19,000,000 shares in escrow to be released as follows: (i)10,000,000 shares upon completion of the acquisition of the assets of TEG Oil & Gas USA, Inc. (located in the Tapia Field, Los Angeles County, California), and (ii)9,000,000 shares upon completion, on or before December31, 2017, of any one of the transactions evaluated by HERLLC prior to its acquisition by Hawker, including a transaction resulting in Hawker ownership of oil and gas lease interests in any one of the following unique oil fields: Cat Canyon (leases Tognazzini, Wickenden, Los Alamos, GWP, and those immediately adjacent to, in each case, in Santa Barbara County), Santa Maria (T 11N, R 36W extending southeast through T9N R33W in Santa Barbara County), Casmalia (leases Tompkins, Peshine, and those immediately adjacent to, in each case, in Santa Barbara County), North Lost Hills (Sections 12 & 13, T25S, R19E, and Sections 7 & 18, T25S, R 20E, totaling 1,500 acres in Kern County CA), Maricopa (McFarland and Jameson leases totaling 40 acres in Kern County), Pine Meadows (Section 1 Township 31 South Range 22E in Kern County) or Torrance (Joughin and South Torrance Units in totaling 900 acres inLos Angeles County). Waiver of the follow-on transaction requirements and the immediate issuance of the remaining shares was done to simplify our common shareholding structure and share count and to assist in our capital raising efforts. 10 With respect to 14,000,000 shares of our common stock that were issued as a result of the October 10, 2014 amendment, an expense for accounting purposes will be recorded based on the fair value of the shares at the date of issuance.With respect to the 19,000,000 share of our common stock that are in escrow, an expense for accounting purposes will be recorded based on the par value of the shares at the date of issuance.As and when subsequently released from escrow, an expense for accounting purposes will be recorded based on the fair value of the shares (less amounts previously expensed based on par value) concurrently with consummation of the applicable follow-on transaction. As of November 13, 2014, Mr. Katic beneficially owns 25,897,365 shares (or 34.39%) of our outstanding common stock (including 9,500,000 shares held in escrow) and Mr. Moore beneficially owns 18,000,000 shares (or 24.10%) of our outstanding common stock (including 9,500,000 shares held in escrow).These assumed percentage ownership figures do not consider any potential common stock issuances to fund any of the transactions required to release shares from escrow. Pursuant to a separate agreement dated November 13, 2014, between Messrs. Katic, Moore and Gerald Tywoniuk, Mr. Tywoniuk (a significant shareholder) holds warrants to acquire 9.7222% of any sharesissued toMessrs. Katic and Moorein connection with their HERLLC agreement.This agreement amended a December 27, 2013, agreement entitling Mr. Tywoniuk to acquire 5% of any sharesissued toMessrs. Katic and Moore in connection with their HERLLC agreement. Sale of Common Stock and Warrant Units, Convertible Notes Payable and Other Financings Between January 10 and August 31, 2014, we closed private placements for an aggregate of 10,212,720 units for gross proceeds of $1,021,272.The price of each unit was $0.10.Each unit is comprised of one share of our common stock, together with a warrant to acquire an additional one-half share of our common stock at $0.20 per share.The warrants expire five years from each closing date. Net proceeds after associated legal and related costs through August 31, 2014, were $980,288.Included in this amount is $103,687 for units issued to settle loans from related parties and $188,185 for units issued to settle accounts payable.Together with $50,000 received for a future closing of units, we received the balance of $738,416 in cash.Subsequent to August 31, 2014, we closeda $50,000 private placement under the same terms for an aggregate of 500,000 units. In addition, during the year ended August 31, 2014, we issued convertibles notes payable for $930,000, and received a $221,000 short-term loan from Mr. Katic, our CEO, director and significant shareholder, and another related party,as described in Notes 10 and 9 to the Financial Statements included elsewhere in this report. Subsequent to August 31, 2014,as ofNovember 13, 2014, we raised additional funds as follows: $50,000 of additional convertible notes payable, $95,000 of additional loans from related parties and $50,000 of units, all as described in Note 19 to the Financial Statements included elsewhere in this report. Included in the above private placements and other financings are some related party transactions as set forth in Notes 17 and 19 to the Financial Statements included elsewhere in this report. Fiscal Year ended August 31, 2013 On July 18, 2013, we acquired the rights to a 2.5% working interest in the DF#15 well in the Sawtelle Field (the “Well”) effective as of June 30, 2013. The Well produces oil and is currently drilled pursuant to an oil and gas lease held by a third party, Breitburn Energy Company LLP.This acquisition ended our status as a public shell company. 11 Employees As of November 13, 2014, we had one officer, Mr. Katic, responsible for overseeing all of our operations, who is not an employee at the present time.We rely on the services of three other significant shareholders, one of whom is a director, and hire outside contractors to perform necessary functions. Industry Regulation Our oil and gas operations are subject to various national, state, and local laws and regulations in the jurisdictions in which we operate. These laws and regulations may be changed in response to economic or political conditions. Matters subject to current governmental regulation or pending legislative or regulatory changes include bonding or other financial responsibility requirements to cover drilling contingencies and well plugging and abandonment costs, reports concerning our operations, the spacing of wells, unitization and pooling of properties, taxation, and the use of derivative hedging instruments. Our operations are also subject to permit requirements for the drilling of wells and regulations relating to the location of wells, the method of drilling and the casing of wells, surface use and restoration of properties on which wells are located, and the plugging and abandonment of wells. Failure to comply with the laws and regulations in effect from time to time may result in the assessment of administrative, civil, and criminal penalties, the imposition of remedial obligations, and the issuance of injunctions that could delay, limit, or prohibit certain of our operations. At various times, regulatory agencies have imposed price controls and limitations on oil and gas production. In order to conserve supplies of oil and gas, these agencies may restrict the rates of flow of oil and gas wells below actual production capacity. Further, a significant spill from one of our facilities could have a material adverse effect on our results of operations, competitive position, or financial condition. The laws of the jurisdictions in which we operate regulate, among other things, the production, handling, storage, transportation, and disposal of oil and gas, by-products from oil and gas, and other substances and materials produced or used in connection with oil and gas operations. We cannot predict the ultimate cost of compliance with these requirements or their effect on our operations. Environmental Regulations We are subject to stringent national, state, and local laws and regulations in the jurisdictions where we operate relating to environmental protection, including the manner in which various substances such as wastes generated in connection with oil and gas exploration, production, and transportation operations are managed. Compliance with these laws and regulations can affect the location or size of wells and facilities, prohibit or limit the extent to which exploration and development may be allowed, and require proper closure of wells and restoration of properties when production ceases. Failure to comply with these laws and regulations may result in the assessment of administrative, civil, or criminal penalties, imposition of remedial obligations, incurrence of additional compliance costs, and even injunctions that limit or prohibit exploration and production activities or that constrain the disposal of substances generated by oil field operations. Item 1A Risk Factors Not required for a smaller reporting company. Item 1B Unresolved Staff Comments Not required for a smaller reporting company. 12 Item 2 Properties Headquarters As of August 31, 2014, our principal executive and administrative offices were located at 326 S. Pacific Coast Highway, Suite 102, Redondo Beach, CA 90277. We do not have a lease agreement for the space, rather we have been paying a third-party landlord the actual costs of a lease entered into by a company owned by our CEO.See Note 17 to the Financial Statements. DEEP Lease The following is information on the DEEP Lease as of August 31, 2014. Reserves We engaged an independent reserve engineering firm, Chapman Petroleum Engineering Ltd., to prepare a reserve estimate as of August31, 2014.The lead technical person at Chapman primarily responsible for the preparation of the reserve estimates is a Registered Engineer in the Province of Alberta, Canada, is a member of the Association of Professional Engineers and Geoscientists of Alberta, and has in excess of 20 years in the conduct of evaluation and engineering studies relating to oil and gas fields in Canada and around the world. The following table summarizes SCNRG’s share of the estimated quantities of proved reserves as of August 31, 2014 for the DEEP Lease based on $92.02 per barrel of oil, which represents the unweighted arithmetic average of the first-day-of-the month oil prices (being Plains Marketing LP Kern River Area posting, less contracted differential and average gravity adjustment realized by SCNRG) during the twelve-month period prior to August 31, 2014. Summary of Estimated Proved Oil Reserves as of August 31, 2014 Proved Reserves Category Net STB (1)(2) PV10 (before tax) Proved, Developed Producing $ Proved, Undeveloped Total Proved $ STB one stock-tank barrel. Net STB is based upon SCNRG’s net revenue interest.Net reserve or other net information is based on our 79.1 percent netrevenue interest as of August 31, 2014, being SCNRG’s 100% working interest less 20.9% overriding royalties.See also “Net Profits Interest” below. The total PV10 (present value) of our proved reserves as of August 31, 2014 was approximately $4.4million. "PV10" means the estimated future gross revenue to be generated from the production of proved reserves, net of estimated production and future development and abandonment costs, using prices and costs in effect at the determination date, before income taxes, and without giving effect to non-property related expenses or the Net Profits Interest, discounted to a present value using an annual discount rate of 10% in accordance with the guidelines of the U.S. Securities and Exchange Commission (“SEC”). PV10 is a non-GAAP financial measure and generally differs from the standardized measure of discounted future net cash flows, the most directly comparable GAAP financial measure, because it does not include the effects of income taxes on future net revenues. Uncertainties are inherent in estimating quantities of proved reserves, including many factors beyond our control. Reserve engineering is a subjective process of estimating subsurface accumulations of oil that cannot be measured in an exact manner, and the accuracy of any reserves estimate is a function of the quality of available data and its interpretation. As a result, estimates by different engineers often vary, sometimes significantly. In addition, physical factors such as the results of drilling, testing, and production subsequent to the date of an estimate, as well as economic factors such as changes in product prices or development and production expenses, may require revision of such estimates. Accordingly, oil quantities ultimately recovered will vary from reserves estimates. 13 Neither we nor SCNRG filed any estimates of total proved net oil reserves with, or included such information in, reports to any federal authority or agency during the twelve months ended August 31, 2014. Net Production, Average Sales Price and Average Production and Lifting Costs The table below sets forth SCNRG’s net oil production (net of all overriding royalties) for the twelve months ended August 31, 2014 and 2013, the average sales prices, average production costs and direct lifting costs per unit of production. Twelve Months Ended August 31, 2014 Twelve Months Ended August 31, 2013 Net production - oil (barrels) Average sales price per barrel of oil $ $ Average production cost(1) per barrel of oil $ $ Average lifting costs (2) per barrel of oil $ $ (1) Production costs include all operating expenses, depreciation, depletion and amortization, lease operating expenses and all associated taxes. (2) Direct lifting costs do not include depreciation, depletion and amortization. Active Wells, Acreage, Drilling Activity, Present Activity and Delivery Commitments At August 31, 2014, there were three gross wells (3.0 net wells) that were actively producing oil and one gross well (1.0 net well) injecting water in which SCNRG owned an interest as of August 31, 2014. At August 31, 2014, SCNRG’s acreage was as follows: Project Name Developed Acreage Undeveloped Acreage Total Acreage Gross Net Gross Net Gross Net Total Gross wells or acres are the total numbers of wells or acres in which SCNRG owns a working interest.Net wells or acres represent gross wells or acres multiplied by SCNRG’s 100.0% working interest. There were no wells drilled in the twelve months ended August 31, 2014 and 2013. Currently, there is no activity other than production from existing wellbores. There are no commitments to provide a fixed and determinable quantity of oil in the near future under existing contracts or agreements.There is however a net profits interest in the property as described below. 14 Net Profits Interest There is a terminating Net Profits Interest (“NPI”) on the DEEP Lease.The NPI calls for 40% of the net cash flow to be paid each month to the owner of the NPI, with a minimum monthly payment of $2,978, until a specific total has been paid (see Note 12 to the Financial Statements included elsewhere in this report).The discounted present value of the NPI is shown as a liability on SCNRG’s financial statements in the amount of approximately $169,100 at August 31, 2014.This payment is not accounted for as a revenue reduction, nor an operating expense or reserve deduction, rather the NPI is accounted for as debt. Item 3 Legal Proceedings Punta Gorda Resources, LLC vs. Windsor Energy US Corporation, Rincon Island Limited Partnership, Ron Klarc, James P. Garten, and Skiff Lake Holdings, South Coast Oil Corporation,Case No. 56-2013-00440672-CU-BC-VTA, Superior Court of California, Ventura County. On June 4, 2013, Punta Gorda Resources, LLC (a wholly owned subsidiary of Hawker Energy (Rincon), LLC) filed a complaint for specific performance, breach of contract and declaratory relief in the United States Bankruptcy Court against the named defendants seeking to compel them to transfer lease rights and interests and overriding royalty interests provided in a Bankruptcy Court-approved Settlement Agreement concerning coastal lease PRC 145.1 just offshore Ventura County in the Rincon Field. The complaint was dismissed on procedural grounds and re-filed by Punta Gorda in the Ventura County Superior Court. Defendant Rincon now holds all of the subject rights and interests, except the Garten overriding royalty interest.Deposition, document and written discovery have commenced. On June 19, 2014, defendant Rincon filed a motion for summary judgment, which we intend to oppose. The hearing date for the summary judgment motion is scheduled for December 8, 2014.A stipulation to postpone the hearing date to late February 2015 or thereafter to allow for discovery from Rincon is pending with the court.Although we intend to vigorously pursue Punta Gorda’s rights in this case, the outcome of this matter is not determinable as of the date of this report. In addition to the pending matters described above, we are, from time to time, involved in various legal proceedings incidental to the conduct of our business. We are unable to predict the ultimate outcome of these matters. Item 4 Mine Safety Disclosures Not applicable. PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock is listed to trade in the over-the-counter securities market through the OTC Markets Group (“OTCQB”), under the symbol “HWKR” (formerly “SCGC”). The following table sets forth the quarterly high and low bid prices for our common stock during the last two fiscal years, as reported by the OTCQB. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. 15 Bid Prices ($) 2014 Fiscal Year High Low November 30, 2013 February 28, 2014 May 31, 2014 August 31, 2014 2013 Fiscal Year November 30, 2012 February 22, 2013 May 31, 2013 August 31, 2013 On November 13, 2014, the closing price for our common stock on the OTCQB was $0.14 per share. Holders As of November 13, 2014, we had 86 holders of record of our common stock. Dividend Policy The payment by us of dividends, if any, in the future rests within the discretion of our Board of Directors and will depend, among other things, upon our earnings, capital requirements and financial condition, as well as other relevant factors. We do not intend to pay any cash dividends in the foreseeable future, but intend to retain all earnings, if any, for use in our business. Equity Compensation Plan Information We record equity compensation expense for stock option grants based on the estimated grant-date fair value over the period the officers or consultants are required to provide services to earn the awards. Recent Sales of Unregistered Securities Unregistered sales of our equity securities during the year ended August 31, 2014, and subsequently, have been disclosed on Current Reports on Form 8-K previously filed by us.The issuances of the securities were made in reliance upon the exemption from registration available under Section 4(2) of the Securities Act of 1933, as amended (“Securities Act”), including Regulation D promulgated thereunder, as transactions not involving a public offering, or pursuant to Regulation S as transactions not requiring registration under Section 5 of the Securities Act. In transactions made in reliance on the exemption from registration, the exemption was claimed on the basis that those transactions did not involve any public offering and the purchasers in each offering were accredited or sophisticated and had sufficient access to the kind of information registration would provide. In transactions made in reliance on Regulation S, the safe harbor from registration was claimed on the basis that they involved an offshore transaction, no directed selling efforts were made in the United States and appropriate offering restrictions were implemented.In each case, appropriate investment representations were obtained and stock certificates were issued with restrictive legends. Item 6 Selected Financial Data Not required for smaller reporting companies. 16 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with the financial statements and the related notes included in this annual report.This discussion contains forward-looking statements that involve risks and uncertainties.Our actual results could differ significantly from those projected in the forward-looking statements as a result of many factors, including those discussed elsewhere in this report. Overview We are in the oil and gas exploitation and production business and our goal is to acquire and develop mature leases, interests and other rights to oil and gas producing properties with proven undeveloped potential. Recent Developments See Item 1, Recent Business Developments. Results of Operations The following discussion of the financial condition and results of operations should be read in conjunction with the Financial Statements and related notes appearing elsewhere in this report. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. As noted above, as a result of completion of our acquisition of SCNRG, theconsolidated financial statements of Hawker, including SCNRG, consist of SCNRG’s historical results consolidated with Hawker’s results beginning October 25, 2013, compared to SCNRG’s historical results for theyear ended August 31, 2013.In addition, On January 1, 2014, we acquired all of the membership interests of HERLLC,of whichPunta Gorda Resources, LLC is its wholly-owned subsidiary, and ourconsolidated financial statements include the accounts of these entities beginning January 1, 2014.Finally, SCNRG increased its working interest in the DEEP Lease from 66.67% to 87.18% on February 1, 2014, and to 100.0% on May 15, 2014. Years ended August 31, 2014 and 2013 Our net loss of $1,696,236 for the year ended August 31, 2014, was largely the result of being a development stage oil production company.We incurred significant professional fees pursuing the litigation described in Item 3 (“Legal Proceedings”), pursuing the Tapia and Eurka oil properties’ acquisition, effecting the reverse acquisition of Hawker by SCNRG, acquiring HERLLC, and acquiring our partners’ 33.33 percentworking interestin the DEEP Lease.We also incurred professional fees and general and administrative costs associated with being a public company.We accrued bonuses to the four principals of Hawker (these will remain unpaid until sufficient funds are accumulated); they received stock options during the year but no cash compensation.The fiscal 2014 loss compares to a $41,991 loss in the comparable prior year period, which reflects solely SCNRG’s results in an inactive year. Revenue was $125,587 for the year ended August 31, 2014, compared to $80,792 for the year ended August31, 2013. Net oil sales from our working interest in the DEEP Lease to our account (after royalties) from the current three (gross) producing wells averaged 3.0 net barrels per day for the year ended August 31, 2014, and realized $91.94 per barrel before royalties of $26,395 to produce net revenues of $110,495 after royalties, with the $15,092 balance of the oil sales revenue attributable to a 2.5% working interest in the DF#15 well in the Sawtelle Field, Los Angeles, which was included in our results beginning October 25, 2013.Oil sales in the 2013 period averaged 2.2 net barrels per day to realize $94.57 per barrel to produce net revenues of $80,792 after royalties. Direct operating costs were $62,505 for the year ended August 31, 2014, largely unchanged from $58,797 for the year ended August 31, 2013. 17 Depletion, depreciation and amortization expense were $41,680 for the year ended August 31, 2014, compared to $25,695 for the year ended August 31, 2013.Depletion expense varies with oil sales volumes, which were higher in2014.In addition, our working interest in the DEEP property increased from 66.67% to 87.18% on February 1, 2014, and to 100.0% on May 15, 2014, which increases our share of the accretion on the asset retirement obligation.Finally, our 2.5% working interest in the DF#15 well was included in our results beginning October 25, 2013. Revenue, direct operating costs, and depletion, depreciation and amortization expenses vary with oil prices, downtime, repair and other operating costs, expensed workover programs, investments in drilling for new production and proved reserve estimates. Professional fees increased from $16,790 for the year ended August 31, 2013, to $837,127 for the year ended August 31, 2014, primarily due to professional fees incurred in connection with: the acquisition of, and preparation of audited financial statements for, SCNRG; acquisitions of HERLLC and an additional working interest in the DEEP; litigation costs associated with HERLLC’s claim to coastal lease PRC 145.1; legal and diligence costs related to the potential acquisition of an interest in the assets of TEG and related potential financing; costs associated with being a public company; and other start-up expenses resulting from our acquisition of SCNRG, which closed October 25, 2013.Professional fees can vary substantially from period-to-period going forward depending on financing activity, business development and property evaluation costs, litigation expenses associated with coastal lease PRC 145.1 and costs associated with being a public company. In the year ended August 31, 2014, we accrued bonuses of $480,000, compared to zero in the prior year.These amounts were unpaid at August 31, 2014 and shall be paid only at such time in the future as the finances of the Company permit, as determined by the Chief Financial Officer of the Company. Other general and administrative expenses for the year ended August 31, 2014 were $296,926 compared to $8,636 for the year ended August 31, 2013 reflecting investor relations activities, outsourced accounting services, start-up expenses, costs associated with being a public company, rent and increased activity. Stock compensation expense was $68,760 for the year ended August 31, 2014, compared to $0 for the year ended August 31, 2013, as a result of stock options granted on May 14, 2014.There were no equity incentive grants in the corresponding period of fiscal 2013. Interest income of $7,609 for the year ended August31, 2014, compared to $0 for the year ago period, is primarily from a secured subordinated loan receivable from TEG.See Note 7 to the Financial Statements included elsewhere in this report. Interest expense amounted to $42,434 for the year ended August 31, 2014, compared to $12,865 for the year ended August 31, 2013.Included in the fiscal 2014 amount is $21,599 for interest expense on convertible notes payable, as described in Note 10 to the Financial Statements included elsewhere in this report.There was no comparable amount in the 2013 period.Also included in the fiscal 2014 period is $14,105 compared to $12,865 for prior year period for accretion of interest on the DEEP net profits interest payable.Our share of the net profits interest payable increased from 66.67% to 87.18% on February 1, 2014, and to 100.0% on May 15, 2014 as a result of acquiring additional working interest.Going forward, interest expense on the NPI will remain relatively constant unless there is a reduction in the expected timeframe for repayment of the NPI, which would cause interest accretion to accelerate. Finally, included in the fiscal 2014 period is $6,730 for interest accrued on loans to related parties; there was none in the fiscal 2013 period. 18 Cash Flows Operating Activities During the year ended August 31, 2014, we used cash in the amount of $302,554 for operating activities, compared to $6,884 cash provided by operating activities in the corresponding year period.There were significant professional fees, $837,127, for the year ended August 31, 2014, as discussed above.Contributing to the cash used for operating activities was the net loss offset in part by an increase of $809,601 in accounts payable (largely for professional fees) and $480,000 of accrued but unpaid bonuses.We anticipate that the accounts payables will be paid from proceeds from private placements or other financings that we may undertake, and the bonuses will only be paid when we have sufficient cash resources. Investing Activities Cash flows used in investing activities were $1,608,509 for the year ended August 31, 2014, compared to none for the year ended August 31, 2013. During the year ended August 31, 2014, completion of the acquisition of SCNRG meant that SCNRG acquired Hawker’s cash balance of $6,004; completion of the acquisition of HERLLC meant that SCNRG acquired HERLLC’s cash balance of $1,214; and the acquisition of additional working interest in DEEP Lease used cash of $325,000.Finally, the secured subordinated loan receivable investment used cash of $1,290,727. Financing Activities Cash flows provided by financing activities were $1,915,972 for the year ended August 31, 2014, compared to cash flows used in financing activities of $6,408 for the year ended August 31, 2013. During the year ended August 31, 2014, we generated net cash proceeds of $738,416 from the unit offering, $221,000 from related party loans, $930,000 from convertible notes payable, and $55,000 from the sale of a non-controlling interest in Tapia Holdings, LLC.During the year ended August 31, 2013, we received $17,500 from related party loans.During the years ended August 31, 2014 and 2013, we paid $28,444 and $23,908, respectively, required under the DEEP Lease net profits interest. Liquidity and Financial Condition As of August 31, 2014, we had cash of $13,207, current assets of $1,382,825, current liabilities of $2,491,978 and a working capital deficit of $1,109,153.During the year ended August 31, 2014, the Company had a net loss of $1,696,236, largely attributable to $837,127 in professional fees, $480,000 of accrued but unpaid bonuses and $296,926 of other general administrative costs, all as described above. To date, we have relied on investor capital to fund our operations and investing activities.Net proceeds after legal and related costs were $980,288 from private placements of units that closed between January 2014 and August 2014.Included in this amount is $103,687 for units issued to settle loans from related parties and $188,185 for units issued to settle accounts payable.Together with $50,000 received for a future closing of units, we received the balance of $738,416 in cash.In addition, during the year ended August 31, 2014, we issued convertibles notes payable for $930,000, and received a $221,000 short-term loan from Mr. Katic, our CEO, director and significant shareholder, and another related party. In June 2014, we entered into a letter of intent to acquire a majority interest in the TEG Assets, as described above.We advanced $1,290,727 to TEG during the year ended August 31, 2014, and a further $196,625 subsequent to August 31, 2014 for a total to November 13, 2014, of $1,487,352.Expected financing sources for the $2.5 million cash portion of the acquisition are: application of the $1,487,352 advances to November 13, 2014, towards the purchase price and $1,012,648 from other sources of equity.In addition, we would issue a promissory note to the seller in the amount of $3.0 million.Finally, Tapia, LLC would need to refinance or replace the BOTW debt current secured by the TEG Assets.Such debt is expected to be approximately $3.8 million at closing. 19 In addition, management’s business plan for fiscal 2015 is to continue to pursue HERLLC’s claim to coastal lease PRC 145.1 (see Part I, Item 3, “Legal Proceedings”), conduct further technical work on the DEEP property and pursue other opportunities. We currently do not have sufficient financial resources to fund this plan.We will also require further financial resources to further develop the DEEP Lease, to exploit coastal lease PRC 145.1 (assuming we are successful in securing our claim in the lease) and close other opportunities in future years. We presently do not have any available credit, financing or other external sources of liquidity.In order to obtain future capital, we anticipate needing to sell additional shares of common stock or borrow funds from private lenders.We have no assurance that future financings will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations.Equity financing could result in additional dilution to existing shareholders and any downturn in the U.S. stock and debt markets, or oil prices, is likely to make it more difficult to obtain financing through the issuance of equity or debt securities.As a result, there can be no assurance that we will be successful in obtaining additional funding. Even if we are able to raise the funds required, it is possible that operations do not perform as expected, we could incur unexpected costs and expenses, fail to collect significant amounts owed to us, fail to consummate contemplated transactions; or experience unexpected cash requirements that would force us to seek alternative financing. Business Plan and Funding Needs There is limited historical financial information about us upon which to base an evaluation of our performance. We are in the development stage of our business and have generated minimal revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the implementation of our plan of operations or difficulties with closing and achieving expected acquisition results, production and commodity price declines and possible cost overruns due to price and cost increases in services. We have no assurance that future financings will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing stockholders. For these reasons, our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As of August 31, 2014, we had total current assets of $1,382,825 and a working capital deficit in the amount of $1,109,153. We incurred a net loss of $1,696,236 during the year ended August 31, 2014, and an accumulated net loss of $2,047,462 since the inception of SCNRG in December 2009. The financial statements contained elsewhere in this report do not include adjustments relating to the recoverability and classification of reported asset amounts or the amount and classification of liabilities that might be necessary should we be unable to continue as a going concern. Our continuation as a going concern is dependent upon our ability to obtain additional financing or sale of our common stock as may be required and ultimately to attain profitability. 20 Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates, assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note2 of our Financial Statements contained elsewhere in this report. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our results of operations, financial position or liquidity for the periods presented in this report. We believe the following critical accounting policies and procedures, among others, affect our more significant judgments and estimates used in the preparation of our financial statements: Secured Subordinated Loan Receivable, Short Term This receivable is recorded at cost, plus accrued interest.We have conducted extensive due diligence on the underlying security.We regularly evaluate the balance, and incorporate its subordinated nature, to determine if any reserve for uncollectible amount should be established.To date, no such reserve is required. Oil Properties We follow the full-cost method of accounting under which all costs associated with property acquisition, exploration and development activities are capitalized. We also capitalize internal costs that can be directly identified with our acquisition and exploration and development activities.We do not capitalize any costs related to production, general corporate overhead or similar activities.Surface equipment on a property is also part of the amounts capitalized. Under the full-cost method, capitalized costs are depleted (amortized) on a composite unit-of-production method based on proved oil reserves.If we maintain the same level of production year over year, the depletion expense may be significantly different if our estimate of remaining reserves changes significantly. Proceeds from the sale of properties are accounted for as reductions of capitalized costs unless such sales involve a significant change in the relationship between costs and the value of proved reserves or the underlying value of unproved properties, in which case a gain or loss is recognized. The costs of unproved properties are excluded from amortization until the properties are evaluated.We review all of our unevaluated properties quarterly to determine whether or not and to what extent proved reserves have been assigned to the properties, and if impairment has occurred.Unevaluated properties are assessed individually when individual costs are significant. 21 We review the carrying value of our oil properties under the full-cost accounting rules of the SEC on a quarterly basis. This quarterly review is referred to as a ceiling test. Under the ceiling test, capitalized costs, less accumulated amortization and related deferred income taxes, may not exceed an amount equal to the sum of the present value of estimated future net revenues (adjusted for cash flow hedges) less estimated future expenditures to be incurred in developing and producing the proved reserves, less any related income tax effects. In calculating future net revenues, current SEC regulations require us to utilize prices at the end of the appropriate quarterly period. Such prices are utilized except where different prices are fixed and determinable from applicable contracts for the remaining term of those contracts, including the effects of derivatives qualifying as cash flow hedges. Two primary factors impacting this test are reserve levels and current prices, and their associated impact on the present value of estimated future net revenues. Revisions to estimates of oil reserves and/or an increase or decrease in prices can have a material impact on the present value of estimated future net revenues. Any excess of the net book value, less deferred income taxes, is generally written off as an expense. Under SEC regulations, the excess above the ceiling is not expensed (or is reduced) if, subsequent to the end of the period, but prior to the release of thefinancial statements, oilprices increase sufficiently such that an excess above the ceiling would have been eliminated (or reduced) if the increased prices were used in the calculations. The estimates of proved crude oil reserves utilized in the preparation of the financial statements are estimated in accordance with guidelines established by the SEC and the Financial Accounting Standards Board (“FASB”), which require that reserve estimates be prepared under existing economic and operating conditions using a 12-month average price with no provision for price and cost escalations in future years except by contractual arrangements. Actual results could differ materially from these estimates. Long-Lived Assets Impairment of long-lived assets is recorded when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets' carrying value.The carrying value of the assets is then reduced to their estimated fair value that is usually measured based on an estimate of future discounted cash flows. Asset Retirement Obligations Asset retirement obligations relate to the plug and abandonment costs when our wells are no longer useful, and for the cost of removing related surface facilities. We determine the value of the liability by reviewing operator estimates and estimate the increase we will face in the future. We then discount the future value based on an intrinsic interest rate that is appropriate for us. If costs rise more than what we have expected there could be additional charges in the future, however, we monitor the costs of the abandoned wells quarterly and we will adjust this liability if necessary. Net Profits Interest A Net Profits Interest (“NPI”) on the DEEP property calls for 40% of the net cash flow, as defined in the Assignment of Net Profit Interest, to be paid each month to the owner of the NPI.If net cash flow is negative, such losses carry forward to be deducted against future positive net cash flow.There is a minimum monthly payment.See Note 12 to the Financial Statements contained elsewhere in this report. Given its terminating nature, the discounted present value of the minimum monthly NPI payments was recorded as a liability at SCNRG’s December1, 2009, acquisition date of a 66.67% working interest in the DEEP property, and this liability was increased pro rata when our working interest increased to 87.18% on February 1, 2014, and again on May 14, 2014 when our working interest increased to 100.0% .The discount rate used in all cases was 10.0% per annum. Equity Compensation Expense We record equity compensation expense for stock option grants based on the estimated grant-date fair value over the period the officers or consultants are required to provide services to earn the awards. 22 Recently Issued Accounting Pronouncements In May 2014, the FASB issued ASU 2014-9, Revenue From Contracts With Customers, which outlines a single comprehensive model for entities to use in accounting for revenue arising from contracts with customers and supersedes most current revenue recognition guidance, including industry-specific guidance. The ASU is based on the principle that an entity should recognize revenue to depict the transfer of goods or services to customers in an amount that reflects the consideration which the entity expects to be entitled to receive in exchange for those goods or services. The ASU also requires additional disclosure about the nature, amount, timing and uncertainty of revenue and cash flows arising from customer contracts, including significant judgments and changes in judgments and assets recognized from costs incurred to fulfill a contract. Entities have the option of using either a full retrospective or a modified retrospective approach for the adoption of the new standard. The new guidance is effective for the interim and annual periods beginning after December 15, 2016; early adoption is not permitted. We are currently assessing the impact that this standard will have on our consolidated financial statements. In August 2014, the FASB issued ASU 2014-15, Presentation of Financial Statements-Going Concern (Subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern, which is intended to define management’s responsibility to evaluate whether there is substantial doubt about an organization’s ability to continue as a going concern and to provide related footnote disclosures. Under GAAP, financial statements are prepared based on the presumption that the reporting organization will continue to operate as a going concern, except in limited circumstances. Financial reporting under this presumption is commonly referred to as the going concern basis of accounting. The going concern basis of accounting is critical to financial reporting because it establishes the fundamental basis for measuring and classifying assets and liabilities. Currently, GAAP lacks guidance about management’s responsibility to evaluate whether there is substantial doubt about the organization’s ability to continue as a going concern or to provide related footnote disclosures. This ASU provides guidance to an organization’s management, with principles and definitions that are intended to reduce diversity in the timing and content of disclosures that are commonly provided by organizations today in the financial statement footnotes. The new guidance is effective for the interim and annual periods beginning after December 15, 2016; early adoption is permitted for annual or interim reporting periods for which the financial statements have not previously been issued.We are currently assessing the new guidance and have not made any decision with respect to early adoption. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Item 7A Quantitative and Qualitative Disclosures About Market Risk Not required for smaller reporting companies. 23 Item 8 Financial Statements and Supplementary Data Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Hawker Energy, Inc. (formerly known as Sara Creek Gold Corp.) We have audited the accompanying consolidated balance sheets of Hawker Energy, Inc. (formerly known as Sara Creek Gold Corp.) as of August 31, 2014 and 2013 and the related consolidated statements of operations, stockholders’ deficit, and cash flows for the years ended August 31, 2014 and 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Hawker Energy, Inc. (formerly known as Sara Creek Gold Corp.) as of August 31, 2014 and 2013 and the results of its operations, stockholders’ deficit, and cash flows for years ended August 31, 2014 and 2013 in conformity accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has suffered losses from operations, which raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ L.L. Bradford & Company, LLC Las Vegas, Nevada November 21, 2014 24 HAWKER ENERGY, INC. (FORMERLY KNOWN AS SARA CREEK GOLD CORP.) CONSOLIDATED BALANCE SHEETS August 31, 2014 August 31, 2013 ASSETS Current assets: Cash $ $ Accounts receivable Inventory Prepaid expenses Secured subordinated loan receivable, short term - Total current assets Fixed assets: Machinery and equipment, net of accumulated depreciation of $19,605 and $15,179, respectively Other assets: Capitalized oil and gas properties, net of accumulated depletion of $86,193 and $59,878, respectively Deposits - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Accrued bonuses - Net profits interest payable, current portion Loans payable to related parties, short term - Convertible notes payable, short term - Total current liabilities Long term liabilities: Loans payable to related parties, long term - Asset retirement obligations Net profits interest payable, long term portion Total long term liabilities Total liabilities Stockholders' equity (deficit): Common stock; $0.001 par value; 750,000,000 shares authorized, 41,174,703 and 0 shares issued and outstanding, respectively - Common stock payable - Additional paid in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) Non-controlling interest - Total equity (deficit) ) ) Total liabilities and equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. 25 HAWKER ENERGY, INC. (FORMERLY KNOWN AS SARA CREEK GOLD CORP.) CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended August 31, 2014 August 31, 2013 Revenue: Oil revenues $ $ Expenses: Direct operating costs Depletion, depreciation and amortization Professional fees Bonuses - General and administrative expenses Equity compensation expense - Total expenses Net operating (loss) ) ) Other (income) expense: Interest (income) ) - Interest expense Total other expense Loss before income taxes ) ) Provision for income taxes - - Net loss ) ) Net loss attributable to non-controlling interests - - Net loss attributable to the Company $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements. 26 HAWKER ENERGY, INC. (FORMERLY KNOWN AS SARA CREEK GOLD CORP.) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Year Ended August 31, 2014 August 31, 2013 Cash flows from operating activities: Net loss $ ) $ ) Depletion, depreciation and amortization Accretion of asset retirement obligation Accretion of net profits interest liability Stock compensation expense - Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Accounts receivable ) ) Inventory Prepaid expenses ) ) Accounts payable and accrued expenses Accrued bonuses - Net cash (used in) provided by operating activities ) Cash flows from investing activities: Cash acquired in Sara Creek acquisition - Cash acquired in Hawker acquisition - Acquisition of an additional working interest in DEEP Lease ) - Secured subordinated loan receivable ) - Net cash (used in) investing activities ) - Cash flows from financing activities: Loans from related parties Net proceeds from unit offering - Payments on net profits interest agreement ) ) Proceeds from convertible notes - Proceeds from sale of non-controlling interest - Net cashprovided by (used in) financing activities ) #REF! Net change in cash Cash, beginning Cash, end $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Units issued to settle loans from related parties $ $
